The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Oklahoma county on April 30, 1928, on a charge of maintaining a public nuisance, and each sentenced to pay a fine of $50 and to be confined in the county jail for a period of 30 days. The appeal was lodged in this court August 23, 1928.
Where an appeal is prosecuted to this court and no brief in support of the petition in error is submitted and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed. *Page 293 
We have examined the record, and find that the evidence fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed.